PCIJ_B_15_DanzigCourts_LNC_NA_1928-03-03_ANX_03_NA_NA_EN.txt. ADVISORY OPINION No. I5 44

ANNEX 3.

I.—DocuMENTS TRANSMITTED BY THE SECRETARIAT OF THE LEAGUE OF NATIONS:

(1) (a)

( A

Document C. 375. 1927. I. Note from the Secretary-General transmitting
to the Council :

(t) Decision by the High Commissioner, dated April 8th, 1927 (in
English and French).

(2) Appeal by the Danzig Senate, dated May 12th, 1927 (in English
and French).

(3) Reply by the Polish Government to the Danzig Senate appeal,
forwarded by the High Commissioner on July roth, 1927 (in
English and French).

(4) Observations of the Danzig Senate regarding the Polish Reply,
forwarded by the High Commissioner on July 27th, 1927 (in English
and French).

Text of the Danzig-Polish Agreement concerning officials, of
October 22nd, 1921 (in German, with English and French translations).

er

(5

Documents held by the Secretary-General at the disposal of the
Members of the Council :

{x} Advisory opinion by Professor Schücking (in German, with French

translation).

(2) Advisory opinion by Professor Kaufmann (in German, with French
translation).

(3) Copy of the decision of the Danzig Supreme Court (Obergerichi)
dated June 29th, 1927, concerning the case of the railway employee
Flander v. the Polish Railways (in German, with French translation).

(4) ‘Provisional Danzig-Polish Agreement concerning officials, dated
July 2oth, 1927 (in German).

(5) Prussian Law of May 24th, 1861; Gesetz beireffend die Erwei-
terung des Rechisweges (in German).

Document C. 415. 1927. I. Note by the Secretary-General communi-
cating to the Council Part V of the Note dated August 17th, 1927,
which contains the Polish observations on the Danzig Note of,
July 27th, 1927, and on the legal opinions of Professor Schücking and
Professor Kaufmann, and on the sentence of the Danzig Supreme
Court of June 29th, 1927 (in French and English).

Documents mentioned in the Secretary-General’s note as held by the
Secretariat at the disposal of the Members of the Council:

Complete text of the Polish Note of August 17th, 1927 (in French),
with the following annexes :

{1} Decision ‘of the Danzig Court pronounced on May ist, 1926,
concerning the case Flander (in German, with French translation).

(2) Danzig-Polish Agreement : of October 24th, 1921 (im German,

with French translation).

(3) Danzig Law dated May 30th, 1922, concerning the acquisition
“and loss of Danzig nationality (i German, with French translation).
ADVISORY OPINION No. 15 | 45

3.— Document C. 429. 1927. I. Note by the Secretary-General informing
the Council that the following document had been received and was
held by the Secretariat at the disposal of the Members of the
Council :

Opinion of Professor Cavaglieri, of the University of Naples,
submitted by the Polish Government.

Copy of this opinion (in Italian, with French translation).
4.—Document C. 478. 1927. I. Note by the Secretary-General informing
the Council that the following documents had been received and

were held by the Secretariat at the disposal of the Members of the
Council :

(1) Opinion by Professor Louis Le Fur, submitted by the Polish
Government.

(2) Danzig Note dated September toth, 1927, containing the obser-
vations of the Danzig Senate on the Polish. Note of August 17th,
1927, and on the opinion of Professor Cavaglieri.

Copies of the above-mentioned documents :
) Opinion of Professor le Fur (in French).

) Danzig Note of September 10th, 1927 (in German, with French
translation).

{
(2

5.—Decument C. 483. 1927. I. Note by the Secretary-General informing
the Council that the following document had been received and was
held by the Secretariat at the disposal of the Members of the Council: :

Polish Note dated September 13th, 1927, containing the observa-
tions of the Polish Government on the Danzig Note of Séptember
roth, 1927.

Copy of this Note (in French).

6.— Document C. 409 (1) and C. 409 (1) (a). 1927. I. Report presented to the
Council by M. Villegas, representative of Chile, on September 22nd,
1927 (in English and French).

7.-Minutes of the fifth meeting of the 47th Session of the Council,
‘containing the Resolution adopted by the Council on September 22nd,
1927 (in French and English).

II.—DocuMENTS SENT BY THE HIGH COMMISSIONER OF THE LEAGUE OF NATIONS
AT DANZIG ON THE REQUEST OF THE COURT, FORWARDED BY THE SECRETARY-
GENERAL OF THE LEAGUE OF NATIONS :

1) Copy of the Klage des Eïisenbahnsekretürs Ferdinand Flander, Neu-
schoffland, Schellmühlerweg 2, Klägers, gegen die polnische Republik
(Eisenbahnfiskus), Beklagte, wegen Feststellung und Zahlung, Wert
des Streiigegenstandes G. 200.

(2) Copy of a letter from M. B. Langowski to the Landgericht, Danzig
(March 3oth, 1926).

(3) Copy of a note from the Obergericht, Danzig, in the case of the
.Polish Republic v. Flander (April 6th, 1926).

(4) Copy of a note from M.B. Langowski, Danzig (April 17th, 1926).

(5) Copy of a letter from M. B. Langowski to the Danzig Supreme-
Court (April 26th, 1927). ~

(6) Copy of the Zwischen- Urteil (May ist, 1926) in the case of the
Polish Republic v. Flandér. .
ADVISORY OPINION No. I5 46

(7) Copy of a note from M. Max Hellwig and M. Heinz Bauer to
the Danzig Obergericht (May 18th, 1927).

(8) Copy of a note from M. B. Langowski to the Danzig Oberge-
richt (Jane 7th, 1926).

(9) Copy of a note from M. Max Hellwig and M. Heinz Bauer
to the Danzig Obergericht (June oth, 1927).

(10) Copy of a note from M. Max Hellwig and M. Heinz Bauer to
the Danzig Obergericht (June roth, 1927).

(11) Copy of a note from M. B. Langowski to the Danzig Oberge-
vicht (August rith, 1926).

(12) Copy of a letter from the Commissioner-General ‘of the Polish
Republic to M. Van Hamel, High Commissioner of the League
of Nations at Danzig (January 3rd, 1927).

(13) Copy of a note from M. B. Langowski to the Danzig Oberge-
vicht (January 2oth, 1927).

(14) Copy of a note from M. Max Hellwig and M. Heinz Bauer
tothe Danzig Obergericht (January 24th, 1927).

(15) Urteil des III. Zivilsenats des Obergerichts der Freien Stadt Danzig
vom 22. Juni 1927 — 2. III U. 270/26 — in Sachen der Republik
Polen gegen den Eisenbahnsekretdy Flander.

(16) Note di January 11th, 1926, sent by the Commissioner-General
for the Republic of Poland at Danzig to the High Commissioner
of the League of Nations.

(17) Auszug aus der Verhandlung des Rates des Vélkerbundes, March 3rd,
1921.

(18) Danziger Juristischer Monatschrift, 4. Jahrgang, Nummer 12, Danzig,
Dezember 1925.

(19) Note from the Senate of the Free City of Danzig dated May 27th,
1926 (in German).

(20) Note from the Senate of the Free City of Danzig dated Jan-
uary 12th, 1927 (tn German).

(21) Note of the Commissioner-General of the Polish Republic to the
High Commissioner of the League of Nations at Danzig (Feb-
ruary 8th, 1927) (in French).

(22) Note ‘of the Commissioner-General of the Polish Republic to the
High Commissioner of the League of Nations at Danzig (Feb-
ruary 28th, 1927) and Annex (in German).

(23) Note of the Commissioner-General of the Polish Republic to the
High Commissioner of the League of Nations at Danzig (March 23rd,
1927) (in French).

IiI.—DocuMENTS FILED ON BEHALF OF THE GOVERNMENTS DIRECTLY INTERESTED :

(a) Documents filed by the Agent for the Polish Government:

(x) Certified true copy of the judgment given in the case of Holz v.
Polish Republic (in German).

(2) Letter of July 6th, 1926, sent by the High Commissioner of the League
of Nations to the Commissioner-General of the Polish Republic
at Danzig and extracts. in German of the legal exposé of the
Danzig Senate in the Menge case.

(3) Ordinance concerning the deposit of the declarations provided
for under Article 1 of the Agreement of October 22nd, 1921,
dated December 22nd, 1921.
ADVISORY OPINION No. I5 47

{4) Decision of the Polish Railway Administration at Danzig (con-
cerning officials’ uniforms) (May 4th, 1923).

(5) Circular of the Polish Railway Administration at Danzig (con-
cerning the swearing in of officials) (April 23rd, 1925).

(6) Documents filed by the Agent for the Danzig Government:

(x) Certified true copy of the judgment given in the case of Holz
v. Polish Republic (in German).

(2) Certified true copy of a Note dated January 18th, 1928, and
sent by the Senate of the Free City of Danzig to the diplomatic
representative of the Polish Republic.

(3) Certified true copy, in Polish with a German translation, of a
Note from the Commissioner-General of the Polish Republic
at Danzig, dated January oth, 1928.

IV.—CoLLECTION OF DOCUMENTS PREPARED BY THE REGISTRY:

(1) Decisions by the High Commissioner of the League of Nations
at Danzig (August 15th, 1921, and September 5th, 1921) (in
English, with a German translation).

{2) Extract from the Constitution of the Polish Republic (March 17th,
xo21, and August 2nd, 1926) (in French\.

‘ (3) Extract from the Constitution of the Free City of Danzig (League
of Nations—Official fournal—Special Supplement No. 7—July,
1922) (in French).

(4) Extracts from Prawo Narodow, by Ludwik Ehrlich (English
translation).

(5) Extract from Danziger Staats- und Vélkervecht, by Hermann
Lewinsky and Richard Wagner (page 127) (tn German).

(6) Polish Law of August 3rd, 1922, constituting the Supreme
Administrative Tribunal (Dz. Ust. poz. 600).

(7) Polish Law of October goth, 1923, concerning salaries of State
officials and military persons (Dz. Ust. poz. 924).

(8) Polish Ordinance by the Minister of Communications of April 12th.
1924, in pursuance of Article 5 of the Law of October gth, 1923.

(9) Decision No. 485 of the Supreme Administrative Tribunal of
November 14th, 1924 (L. R. 135-24).

(10) Ordinance of the President of the Polish Republic of Septem-
ber 24th, 1926 (Dz. Ust. poz. 568).

(11) Extract from a Decision of the Supreme Administrative Tribunal
of December 5th, 1927 (L. R. 932-25).

(12) Extract from the Gesetz-Sammlung für die Kéniglichen Preus-
sischen Staaten (p. 19) Nv. 777. Verordnung wegen streitig gewor-
dener Auslegung von Staatsvertragen (25. Januar 1823) (in German).

(13) Protocol signed on December ist, 1921, by the Polish Railway
Administration and the Free City of Danzig (tm German).
